DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 4, term “the customer” should be “a customer”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lundahl (US 10,719,804).

providing a bank of compartments, the bank of compartments having a plurality of individual compartments (via lockbox 3400; see fig. 4);
 instructing the customer to use a personal electronic device upon arrival to communicate with a server (via customer using a phone to scan a barcode and communicating with a server 600; see fig. 4; also see col. 12, lines 54-59);
 programming the server to respond to communication from the customer by providing a temporary communication interface (via presenting a menu of pick-up oriented services and asking the user to input his PIN number or password on the phone; see col. 12, lines 62-67); 
upon the customer providing information deemed necessary to the server via the temporary communication interface, the server directs the customer to a selected one of the plurality of individual compartments (see col. 13, lines 5-10 and col. 14, lines 26-31, “If the user is an authorized user and has a mail piece stored in the locker box for pickup, the user is notified of the mail piece location on the smartphone display and the locker door for that location is unlocked for access by the user”).
As of claim 2, Lundahl discloses that each of the individual compartments has a door locked by an electronic lock controlled by the server and, upon the customer providing the information deemed necessary to the server via the temporary communication interface, the server releases the electronic lock for the door of a selected one of the plurality of individual compartments (see fig. 4; also see col. 13, lines 5-10 and col. 14, lines 26-31, “If the user is an authorized user and has a mail 
As of claim 6, Lundahl discloses that the communication upon arrival is initiated by NFC (via communicating by NFC; see col. 5, lines 7-15).  
As of claim 7, Lundahl discloses that the communication upon arrival is initiated by scanning a QR code (via scanning a QR code; see col. 5, lines 7-15).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lundahl (US 10,719,804) in view of Derosa (US Pub 20210235891).

Derosa discloses a locker system, wherien a liner drive hardware (actuator, motor) is connected to the door of the locker to automatically move the door in an open position (see paragraph [0069]).
From the teaching of Derosa it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Lundahl to include the function of automatically opening the door as taught by Derosa since automatic food locker doors allow for a streamlined and elegant, handle-less cabinet design (see paragraph [0069]).
	As of claim 4, Lundahl discloses that the locker door is re-locked automatically after the package (3600) has been removed (see col. 13, lines 5-10).
	Derosa further discloses that the liner drive hardware automatically closes the door after a predetermine time period (see paragraph [0071]).
As of claim 10, Derosa discloses that a timer is activated upon the opening of the door and the server is programmed to close the door after a predetermined time duration (via liner drive hardware automatically closing the door after a predetermine time period (see paragraphs [0071] and [0116]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lundahl (US 10,719,804).
. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lundahl (US 10,719,804) in view of Derosa (US Pub 2021/0235891) and further in view of Desinor, JR (US 9,704,319).
As of claims 8-9, combination of Lundahl and Derosa discloses all the limitaions of the claimed invention as mentioned in claim 3-4 above, Derosa further discloses that the lockers are equipped with internal LED lighting (see paragraph [0058]). Derosa further discloses that door status is displayed by an access door opening indicator LED (see paragraph [0060]), however the combination does not disclose that the light pulsates or uses colour change to indicate the opening of the door or uses colour change to indicate that the door will close.  
Desinor discloses a lock box comprising a tray/drawer 205 that is opened or closed by a motor 225 (see fig. 2; also see col. 3, lines 64-66). Desinor further discloses that the lock box comprises plurality of LED lights, wherien the plurality of LED lights are configured to turn a first color when opening the motorized tray and a second color when closing the motorized tray (see claims 5-7).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Finn (US Pub 2013/0009785) discloses an access control system wherein lurality of LED lights turn a first color during opening and turn a second color during closing of a door (see paragraphs [0056]-[0057]).
Inomata (US Pub 2002/0080030) discloses a locker system, wherien a user uses a mobile device to communicate with a server and the server unlocks a locker based on the user authentication.
Huntley et al. (US Pub 2021/0049858) discloses a locker system wherein the locker door is opened without human touch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683